Beck, Presiding Justice.
W. Yirgil Powell brought a petition in the superior court of Berrien County, to restrain C. A. Sirmans from committing certain acts of trespass upon lands in that county, claimed to be the.property of the petitioner, and sought a judgment decreeing the title to the lands to be in him, and to fix the lines of the land in question. Sirmans, who was a resident of Cook County, filed a plea to the jurisdiction, insisting that the superior court of Cook County, and not the superior court cf Berrien County, had jurisdiction of the case. The court sustained the plea “in so far as the equitable relief sought by the plaintiff is concerned, but overruled it in so far as the plaintiff’s petition seeks to recover the land.” The court did not err in the judgment as rendered. After sustaining the plea to the jurisdiction and thereby eliminating the equitable element of the suit, it was proper for the court to retain jurisdiction to try the other question involved; that is, the right of the plaintiff to have a decree establishing his title to the land. This was in effect trying title to the land. It is true that the prayer that title be decreed in the plaintiff, in its phraseology, may seem to relate to a suit in equity; but the real issue made by the petition, after the part praying for equitable relief was stricken, was whether or not the petitioner had the right-to recover the land; and that is a question to be determined in the county in which the land lies. Code, § 3-203; Vizard v. Moody, 115 Ga. 491 (41 S. E. 997).

Judgment -affirmed.


All the Justices concur, except Bell, J., absent because of illness.